       Case 1:19-cr-00606-SHS Document 142 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------               X



 UNITED STATES OF AMERICA
                                                            ORDER
            - V. -
                                                            S 1 19 Cr. 606 (SHS)
 DELOW AR MOHAMMED HOSSAIN,

                        Defendant.
 -----------------------------               X



HONORABLE SIDNEY H. STEIN, District Judge:

               WHEREAS , the United States of America, by Audrey Strauss, United States

Attorney for the Southern District of New York, Jessica K. Fender and Benjamin Woodside

Schrier, Assistant United States Attorneys, of counsel, has filed a motion requesting that the Court

take judicial notice at trial of the designation of the Taliban as a Specially Designated Global

Terrorist, as determined by the United States Department of the Treasury and published in the

Federal Register;




                          [SPACE INTENTIONALLY LEFT BLANK]
        Case 1:19-cr-00606-SHS Document 142 Filed 09/21/21 Page 2 of 2




              THEREFORE, it is hereby ORDERED that the Court takes judicial notice of the

following: Pursuant to Executive Orders issued by the President of the United States and enacting

regulations issued pursuant to the International Emergency Economic Powers Act, the Taliban-

including its aliases, the "Taleban," the " Islamic Movement of Taliban," the "Taliban Islamic

Movement," "Talibano Islami Tahrik," and "Tahrike Islami'a Taliban"-is a Specially Designated

Global Terrorist, or "SDGT." The Taliban has been designated an SDGT pursuant to those

regulations continuously since 2013.




HONORABLE     NEY H. STEIN
                                                                ~~~IJ"J.jDate
UNITED STAT S DISTRICT JUDGE




                                                2
